      Case 2:20-cv-00141-NT Document 12 Filed 11/23/20 Page 1 of 4         PageID #: 71




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DEBRA BOUCHER,                             )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )      Docket No. 2:20-cv-00141-NT
                                           )
NORTHEAST BANK,                            )
                                           )
                     Defendant.            )
                                           )



                                  LOCAL RULE 56(H) ORDER

        On November 20, 2020, pursuant to Local Rule 56(h), the parties filed a joint motion

setting forth a proposed schedule for briefing the Defendant’s anticipated motion for

summary judgment (ECF No. 11). The joint motion is GRANTED. The parties shall

submit their briefing in accordance with the following guidelines:

     1. Bases for Proposed Motions for Summary Judgment: The Defendant intends
        to move for summary judgment on all of the Plaintiff’s claims.

     2. Estimated Memorandum Length: The parties do not intend to exceed the twenty-
        page maximum in Local Rule 7(e).

     3. Estimated Factual Statement Length: The Defendant estimates that its
        statement of facts will not exceed 75 paragraphs, and the Plaintiff estimates that
        her statement of facts will not exceed 50 factual statements.

     4. Filing of the Record: The parties shall file a stipulated summary judgment record.
        The record shall consist of the universe of documents that any party may cite to in
        its motion or statements of fact. The record shall be filed on ECF in advance of the
        filing of any motion, response, or statement of fact, and the parties shall make the
        appropriate citations to the record (see paragraph 5 outlining citations to the
        record). The ECF event “Local Rule 56(h) Record” can be found in the “other
        documents” category of the “civil events” listing on ECF.
    Case 2:20-cv-00141-NT Document 12 Filed 11/23/20 Page 2 of 4           PageID #: 72




      If during the motion practice any party determines that they need to supplement
      the record, they may file a supplemental record, but shall not duplicate any record
      material already on the docket. Any supplemental record shall be filed on ECF in
      advance of the filing of any pleading so that the appropriate citations to the record
      can be made.

   5. Citations to the Record: Filing the record on ECF in advance of the filing of any
      pleadings will generate ECF document numbers and page ID numbers. When citing
      documents from the record in the statement of material facts, counsel should contain
      citations to the record with the appropriate ECF document and page ID numbers.

      Example: (Smith Affidavit, ¶1; Doc. 52-28, #566)

   6. Cooperation of Counsel on Factual Statement: By the conclusion of the
      briefing, it is the Court’s preference to have one document that contains the full text
      of all the facts, admissions, denials, qualifications, and requests to strike produced
      by all parties. The Court expects the parties to work collaboratively in this endeavor.

          1. All admissions, denials, qualifications, and requests to strike shall appear
             under the text of the proposed fact to which they refer.

          2. A request to strike shall be preceded by an admission, denial, or qualification,
             in case the request to strike is denied.

          3. All responses to requests to strike shall appear under the text of the request
             to strike to which they refer.

          4. The parties’ various statements of material facts should utilize a single,
             continuous sequence of paragraph numbers.

          5. In accordance with Local Rule 56(d), the Defendant’s reply statement of
             material fact should address only the Plaintiff’s additional facts and requests
             to strike.

The following sequence should take place when compiling the factual statements:

         •   First, the Defendant shall file a “Defendant’s Supporting Statement of
             Material Facts,” pursuant to Local Rule 56(b). This includes a numbered list
             of facts the Defendant contends are supported by the record and undisputed.




                                             2
Case 2:20-cv-00141-NT Document 12 Filed 11/23/20 Page 3 of 4           PageID #: 73




                 The PDF version should be filed on ECF using the “Statement of
                  Fact” event, which can be found in the “other documents” category
                  of the “civil events” listing on ECF.

                 The Defendant shall email the Plaintiff a Word version of the PDF
                  document.

    •   Second, the Plaintiff shall file a “Plaintiff’s Opposing Statement of Material
        Facts,” pursuant to Local Rules 56(c) and Local Rule 56(e). This document
        shall reproduce the text of the facts proposed by the Defendant. The Plaintiff
        shall add appropriate admissions, denials, and qualifications, and, if
        necessary, requests to strike under each fact. Second, the Plaintiff may add a
        list of additional facts that the Plaintiff contends are supported by the record,
        continuing with the same paragraph sequence numbering (i.e., if the
        Defendant’s Statement of Material Fact ended at paragraph number 50, the
        Plaintiff shall start with paragraph number 51 for her Statement of
        Additional Facts).

                 The PDF versions should be filed on ECF using the “Response to
                  Statement of Fact with Additional Facts” event, which can be found
                  in the “responses and replies” category of the “civil events” listing
                  on ECF.

                 The Plaintiff shall email the Defendant a Word version of the
                  relevant PDF document.

    •   Third, the Defendant shall file a “Defendant’s Reply Statement of Material
        Facts,” pursuant to Local Rules 56(d) and 56(e). This document shall
        reproduce the text of the facts proposed by the Defendant and the Plaintiff’s
        corresponding admissions, denials, qualifications, and requests to strike, as
        well as the text of the Plaintiff’s additional facts. The Defendant must add
        appropriate admissions, denials, qualifications, and, if necessary, requests to
        strike under each of the Plaintiff’s additional facts. In addition, the Defendant
        may respond to any of the Plaintiff’s requests to strike.

                 The PDF version should be filed on ECF using the “Reply to
                  Additional Statement of Fact” event, which can be found in the
                  “responses and replies” category of the “civil events” listing on ECF.

                 The Defendant shall email the Plaintiff a Word version of the PDF
                  document.
                                        3
    Case 2:20-cv-00141-NT Document 12 Filed 11/23/20 Page 4 of 4           PageID #: 74




         •   Fourth, the Plaintiff may file a “Plaintiff’s Response to Defendant’s Requests
             to Strike,” pursuant to Local Rule 56(e). This document shall reproduce the
             text of the Defendant’s facts; the Plaintiff’s additional facts; all admissions,
             denials, and qualifications; all requests to strike; and the Defendant’s
             responses to the Plaintiff’s requests to strike. The Plaintiff may add only
             appropriate responses under each of the Defendant’s requests to strike. This
             document should be a complete account of the parties’ factual statements.

                      The PDF versions should be filed on ECF using the “Response to
                       Request to Strike Per LR 56(e)” event, which can be found in the
                       “responses and replies” category of the “civil events” listing on ECF.

                      This fourth step only takes places in the event the Defendant has
                       made requests to strike the Plaintiff’s Additional Facts. If no
                       requests to strike the Plaintiff’s Additional Facts are made, the
                       briefing is complete at the third step.

      In accordance with the parties’ proposed briefing schedule, the parties shall file a

joint stipulated record on or before December 18, 2020. The Defendant’s motion for

summary judgment shall be filed by December 23, 2020. The Plaintiff shall file her

opposition to the Defendant’s motion on or before January 22, 2021. The Defendant shall

file its reply by February 8, 2021. If necessary, the Plaintiff may file a response to any

requests to strike from the Defendant by February 15, 2021.


SO ORDERED.

                                                 /s/ Nancy Torresen
                                                 United States District Judge

Dated this 23rd day of November, 2020.




                                             4
